*244ON MOTION NOB BEHEABING.
Bubg-ess, J.
It is urged by defendant in its-motion for rehearing that several questions of importance, and upon which the result of the case depends-in this court were overlooked.
The first is that this court did not pass upon the-action of the- trial court in overruling the objections of defendant to the testimony of Messrs. Martin, "Wear and Hill, witnesses for plaintiffs, who were subscribers of defendant, and creditors of plaintiffs for the reason that the sheet as to them was privileged. Defendant admits that the publication was made in the usual course of business, but to its subscribers and employers only. The testimony of these witnesses was admissible for the purpose of showing the publication of the sheet, as their statements with reference-thereto were simply affirmative of the allegations in the answer. Their statements in regard to other matters privileged were not of sufficient importance to justify a reversal on that ground. Nor would the action of the court in allowing proof of the stoppage of goods by a merchant not shown to have been a. subscriber of defendant, nor to have seen its sheets, justify a reversal of the case for that reason.
This court is expressly prohibited by section 2303, Revised Statutes, 1889, from reversing the judgment of a trial court, unless it should believe that error was committed by such court against the appellant or plaintiff in error, and materially affecting the merits of the action. There was no such error in the court’s ruling on the admission of the evidence in reference to this matter.
Defendant’s next contention is that we failed to decide whether evidence of loss of custom in 1890 was inadmissible as showing either general or special dam*245ages; inadmissible as general damages, as defendant ■claims, because too remote and not the necessary consequence of publication complained of, and inadmissible as special damages, because it did not accrue before the commencement of the action, because not pleadel, and because not the natural and proximate ■consequence of the words published.
As to the remoteness of the damage, this precise question was passed upon by the court of appeals of New York on a trial of an action for libel, where the alleged libelous publication contained charges injurious to plaintiff’s character and to his business, and the complaint averred that by reason of the libel plaintiff had been greatly injured in his business by the loss of good will and patronage. Plaintiff was permitted to testify as a witness that immediately after the publication his business fell off, and to state the amount of his daily sales up to and immediately after such publication, and it was held not to be error. Bergmann v. Jones, 94 N. Y. 51.
So when words actionable per se are spoken of an inn-keeper in the way of his trade, evidence may be given of a general loss of custom and decline in his business. Evans v. Harries, 1 H. & N. 251.
It was also held in the case of Ashley v. Harrison, 1 Esp. 48, that to prove the loss of profits sustained by plaintiff, from the absence of a lady who was engaged to sing at a musical entertainment, a witness who was the box-keeper was called, and he was asked if, in consequence of her declination to sing, several persons had not given up their boxes? The question was objected to and it was ruled that the witness might be asked generally, “whether the receipts of the house had not diminished from the time she declined to sing,” it being stated in the declaration that in consequence of the libel and the lady’s refusal to sing, the plaintiff has *246lost the profits of several performances. And so it was held in the case of Broad v. Duester, 8 Bissell, 265, that when a publication is libelous per se, special damage to the business may be shown, though the words were not published concerning that business; and it is not necessary to allege the names of the customers who had ceased to do business with the plaintiff in consequence of the publication.
So it was held in the case of Weiss v. Whittemore, 28 Mich. 366, that the general allegation of the loss of trade is sufficient in ordinary cases of libel without setting out the names of the customers driven away or lost; and it may.be supported by evidence of such general loss.
In the case of Evans v. Harries, 38 Eng. L. & Eq. 347, in an action of slander, it was held that words spoken of the plaintiff in his business with a general allegation of loss of business, it is competent for the plaintiff to prove, and the jury to assess damages for a general loss or decrease of trade, although the declaration alleges the loss of particular customers as special damages, which is not proved.
So in the case of Harrison v. Pearce, 1 Foster &r Finlason, 567, it is held that the jury might give the plaintiff in the case such damages as they thought had arisen from the decline of circulation, and subsequent to-the action and this as general damages. The general allegation in the petition in the case in hand is, that the-“publication is a libel on plaintiff’s good name and credit, and that by reason thereof, they were forced to suspend their business to ■ their damage in the sum of $15,000.” The damages claimed and the proof to show loss of trade, was such damages as flowed directly from and the necessary result of the publication and such proof was permissible as general damages under the-allegations in the petition. 2 Greenleaf on Evidence [15 Ed.] section 420.
*247The mere fact that the trial court permitted the plaintiff over defendant’s objections to introduce proof of their failure to collect accounts other than those set forth in the petition, on account of which special damages are claimed, would not justify this court in reversing the case, as no substantial injury could have possibly resulted to the defendant therefrom. Special damages when claimed in an action for libel must be alleged and proved as in any other case where such damages are claimed.
Another reason insisted upon why a rehearing should be granted is because the decision of the court as to the instruction given by the trial court is in conflict with the decisions of this court in the cases of Sullivan v. Railroad, 88 Mo. 169; Bank v. Murdock, 62 Mo. 70; Whalen v. Railroad, 60 Mo. 323; Earle v. Railroad, 55 Mo. 476; and McKeon v. Railroad, 43 Mo. 405. The rule laid down in those cases is, that the instructions taken as a whole should present the entire case, and that an instruction is erroneous which singles out certain facts and directs a verdict, if they are found, regardless of other facts at issue.
The publication being libelous per se as to all other persons than creditors of plaintiffs, and its publication being admitted by defendant in its answer, and the proof showing that the sheet was sent to others than creditors, the court could not have done otherwise than to have instructed the jury, as it did, that they were bound to find for plaintiffs, the only question for their consideration being the amount of damages that plaintiffs were entitled to recover under the evidence and instruction. The instruction is not obnoxious to the objection urged against it. On the contrary it presented the case fairly to the jury.
The motion is overruled.
All concur.